Citation Nr: 1524127	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  09-46 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a left hip disability.

2. Entitlement to service connection for a right hip disability.

3. Entitlement to service connection for a left shoulder disability.

4. Entitlement to service connection for a right shoulder disability.

5. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.




ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a February 2014 decision, the Board denied service connection for a cervical spine disorder, a left shoulder disorder, a right shoulder disorder, a left hip disorder, and a right hip disorder.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By January 2015 Order, the Court vacated the Board's February 2014 decision and remanded the matter to the Board for compliance with instructions contained in a January 2015 Joint Motion for Partial Remand of the appellant and the VA Secretary.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

The Veteran contends that his currently diagnosed cervical spine, bilateral hip and bilateral shoulder disabilities are the result of an in-service neck injury he sustained when the radio on his back was jammed into his neck, as well as various strenuous activities that he participated in during combat service, such as carrying a heavy load of about 80 pounds (gun, ammunition, and back pack), slipping and falling in mud.  The Veteran's lay statements of injuries sustained in service will be sufficient to establish an in-service incurrence so long as it is consistent with the circumstances, conditions, or hardships of that service.  38 U.S.C.A. § 1154(b).  The Board has no reason to doubt the credibility of the Veteran's reports of strenuous activities, which are consistent with his combat service.  Therefore, his reports of these in-service events are conceded.

In January 2013, the Veteran underwent QTC (VA) joint and general medical examinations.  The examiner diagnosed the Veteran with degenerative arthritis in his shoulders, hips, and cervical spine, and opined that it was less likely than not that the degenerative arthritis in the Veteran's hips, shoulders, and cervical spine were incurred in or caused by his period of service, to include the reported injuries
sustained during combat.  The only rationale given for the examiner's conclusions was that there was no evidence of any hip, shoulder or cervical problems in
the Veteran's service treatment records.  

In the Joint Motion for Partial Remand noted above, the parties agreed that the January 2013 VA examination is inadequate because it is based on an inaccurate factual premise.  Specifically, the parties agreed that the rationale provided by the January 2013 examiner cannot be sustained because the Board had applied the combat presumption and conceded that the Veteran sustained injuries to each of the relevant body parts in service.  Therefore, the examiner's finding that there was no evidence of injuries or problems in service was based on an inaccurate premise, and is therefore, inadequate for evaluation purposes.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of service medical records to provide a negative opinion when the Board specifically assumed that the Veteran sustained an injury during service).  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).

Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303   (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current cervical spine disability, left shoulder disability, right shoulder disability, left hip disability, and right hip disability, is necessary.  38 C.F.R. § 4.2 (2014).

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158  and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associated them with the claims file.

2.  Following completion of the above, schedule the Veteran for a new VA examination to determine the etiology of any current cervical spine disability.  The examiner should review the claims folder and note such review in the examination report or an addendum.  The examiner is advised that a cervical spine injury during combat is conceded.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine disability is the result of injury or disease in active service. 

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, schedule the Veteran for a new VA examination to determine the etiology of any current left or right shoulder disabilities.  The examiner should review the claims folder and note such review in the examination report or an addendum.  The examiner is advised that bilateral shoulder injuries during combat are conceded.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left or right shoulder disability is the result of injury or disease in active service. 

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then, schedule the Veteran for a new VA examination to determine the etiology of any current left or right hip disabilities.  The examiner should review the claims folder and note such review in the examination report or an addendum.  The examiner is advised that bilateral hip injuries during combat are conceded.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left or right hip disabilities are the result of injury or disease in active service. 

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Thereafter, the RO or AMC should readjudicate the Veteran's claims for service connection based on the new evidence of record.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

